Citation Nr: 1108116	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-14 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from January 1969 to May 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that denied the Veteran's claim for service connection for PTSD.  

In September 2007, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

During the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, she has PTSD that is related to her active military service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, PTSD was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) substantially amended the provisions of Chapter 51 of Title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010)).

In view of the favorable disposition of this appeal, discussed below, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertaining to her claim, under the VCAA.  Also, during the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements of a service connection claim.  Id.  In a March 2006 letter, the RO provided the Veteran with notice consistent with the Court's holding in Dingess.  

Moreover, in the instant case, although the Veteran's service connection claim is being granted, no disability rating or effective date will be assigned and, as set forth below, there can be no possibility of prejudice to the Veteran.  As discussed herein, no additional notice or development is indicated in the Veteran's claim.  The RO will again provide appropriate notice as to the rating criteria and effective date to be assigned prior to the making of a decision on this matter.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran argues that she has a psychiatric disability, primarily as a result of traumatic events she experienced in service.  Therefore, she maintains that service connection is warranted for a psychiatric disability, including PTSD.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise.  Accordingly, giving the Veteran the benefit of the doubt, the appeal will be granted.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Psychoses, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010. However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2010).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in- service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 (1997).

However, in this case, the Veteran has not contended that her stressor is related to a fear of hostile military or terrorist activity or that she served combat, nor does the evidence show that she served in combat or was exposed to hostile or terrorist activity.  Rather, she asserts that she was sexually assaulted in service that caused her currently diagnosed PTSD.

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this include rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f)(3).

In written statements, and during her September 2007 Board hearing, the Veteran stated that she was raped in service during the summer of 1970 by a service member who offered her a ride back to Fort Riley (see hearing transcript at pages 5-6).  After the incident, she felt embarrassed and guilty and did not tell anyone, including her family (Id. at 8 and 12).  The Veteran became pregnant from the attack and tried to hide it (Id. at 11).  ).  She did not request a transfer but was called on special orders to be secretary to the Joint Chiefs of Staff (Id. at 9).  Her baby died of congenital defects shortly after his birth.  The Veteran said her pregnancy did not result from a consensual or illicit relationship as she did not know the attacker and fought him off (Id. at 14).  She said the statements in her military record were not hers and she was discharged after she gave birth (Id. at 14-15).  The Veteran indicated that after she gave birth, she learned she would lose her job if she was pregnant (Id. at 16).  She denied having any contact with the alleged perpetrator and never saw him again after the incident (Id. at 16).  The Veteran reported that she was from a military family and had a good family life (Id. at 20).  

Initially, the Board must assess the competence of the Veteran to report the onset of her PTSD as due to service and of her having PTSD-related problems since that time, as well as her credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In Barr and Washington, the Court noted that a veteran is competent to testify to factual matters of which she had first- hand knowledge and, citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  See also 38 C.F.R. § 3.159(a)(2).
The Veteran provided testimony regarding her personal assault in service including being raped during the summer of 1970, and the Veteran is competent to testify as to both the incurrence and continuity of symptomatology associated with the assault; the Board notes that the Veteran is competent to report as to the circumstances of her in-service incident.  See Layno; 38 C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of service connection for paranoid schizophrenia where lay persons submitted statements attesting to observing a change in the veteran's behavior during and since service); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The lack of corroboration does not, by itself render lay evidence incredible.  See Buchanan v. Nicholson, 451 F.3d at 1337 (Board must first "determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").

The Veteran is competent to state that she was sexually assaulted in service.  The Veteran points to her service personnel records as evidence of her demonstrated efforts to hide her pregnancy and changed behavior after the claimed incident.  She points particularly to service records prior to the summer of 1970 that describe her excellent job performance reviews and to those after that time that depict her unkempt appearance and poor job performance.

Notably, a March 1971 service personnel record indicates that the Veteran must be discharged because of pregnancy and birth and that she told the father and no one else.  She requested to remain in the Army.  Her request was denied and it was noted that, since October 1970, she was not a person of exemplary appearance, bearing, and behavior and was below average in areas of personal responsibility.  She was repeatedly counseled about her unkempt appearance and weight.  

However, a March 26, 1971 memorandum further indicates that the Veteran entered into a relationship with a military member and, when she learned of her pregnancy, discussed the matter with the responsible male.  His response was that he was being discharged from the service within a month and wanted no marital responsibility.  She had a sister and mother at home, but was afraid to confide her condition to anyone.  Her height and large body frame made it easier to conceal her pregnancy.  She altered her clothing herself that resulted in her unkempt appearance and apparent weight problem.  Counseling by her unit commander, chaplain, and medical personnel, produced the desired result.  It was noted that she made a serious mistake and was aware of the Army Regulations governing the subject.  

The Veteran's credibility is questionable since her claim of being raped in service is contrary to her consistent claim of consensual sex in service.  She has denied ever seeing the rapist again but, in service, claimed that she discussed the pregnancy with him.  She denied ever talking to anyone about the circumstances, but service personnel records reflect that she was counseled by her unit commander, chaplain and medical personnel.  Yet she apparently misled all of these individuals.  Her claim that she hid the fact that she was raped and pregnant because of her fear of being ostracized and losing her job is not entirely satisfactory, since this may have been an extenuating circumstance to allow her to continue in service and may have at least decreased her fault in her mother's eyes (the sexual intercourse that resulted in her pregnancy was nonconsensual).  

It is apparent that the Veteran misled the military at the time of the incident and was attempting to manipulate the process to stay in the military.  It is not clear to the Board which version of her account to believe and all that can be said with authority is that the Veteran did not tell the truth either in service or during the course of her current claim.  Since the credibility of the Veteran is probably the most crucial factor in determining whether the uncorroborated stressor occurred, the Veteran's lack of credibility does weigh heavily against the claim.  

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a psychiatric disorder.

In this case, the probative post service medical evidence indicates that, since March 1999, the Veteran was treated for complaints of depression and anxiety and that, since April 2004, VA and non-VA medical professionals have diagnosed her with PTSD and depression attributed to military sexual trauma.  In fact, in April 2004, the Veteran told a Vet Center counselor that she was raped in service and that she "never saw him again" and never told anyone.  She did not know what to do.  PTSD and depression were diagnosed at that time.  The more recent VA outpatient medical records, dated through September 2008, indicate that the Veteran's PTSD is treated with individual psychotherapy, and group therapy for those exposed to military sexual trauma.

In January 2009, the Veteran, who was 62 years old, underwent VA psychiatric examination.  According to the examination report, the examiner reviewed the Veteran's service personnel and medical records and performed a clinical evaluation.  The Veteran gave a history of being close to her family, particularly her sister, and denied any pre-military trauma.  She said that, in the summer of 1970, she was raped by a service member who offered a ride.  She did not tell anyone about the incident because in the place she was raised (the south) she was told rape was a woman's fault and her mother would have either killed herself or the Veteran.  She did not want to put her mother through that, so the Veteran did not tell her mother or anyone.  Two months later she discovered she was pregnant and did not know what to do, so she hid the pregnancy but did not tell anyone in her family or the military.  It was noted that her military records show that she was discharged due to pregnancy and corroborate her story, stating that she dressed in a particular way and tried to avoid contact with women in order to camouflage her pregnancy.

Further, the Veteran gave birth to a son who died soon after.  She said she lost her security clearance because she was "vulnerable" due to her physical condition and was discharged due to the pregnancy.  She unsuccessfully sought an exception to this rule.  The Veteran described herself as enthusiastic and proud to be in service before the rape and, after the assault, became a loner.  Near the end of her time in service, she said there was a drop in her job functioning that she attributed to difficulty concentrating due to the aftermath of rape.  After discharge, she married, had a family, and earned a college degree.  

The VA examiner stated that the Veteran's military personnel records refer to her having discussed her pregnancy with "the responsible male".  The record indicates that she reported that she spoke to the father of the child who had a short time to go in service and did not want to be involved with his child.  The record also notes that the Veteran did not tell her mother or sister, to whom she was always very close, about the pregnancy because she was afraid to confide her condition to anyone.  

According to the VA examiner, personnel records in this regard "are consistent with the [V]eteran's report of having made efforts to conceal her pregnancy and further conceal that she had been raped".  The VA examiner observed that the Veteran's military performance records show that nearly all positive documents in her record were dated prior to the date of the rape, that is May or June 1970.  In contrast, nearly all negative feedback about the Veteran occurred after the alleged assault.  It was documented that, from October 1970 to May 1971, she "has not been a person of exemplary appearance, bearing or behavior.  She has been below average in areas of personal responsibility.  Since joining this unit in October 1970, she has been counseled on numerous occasions about her unkempt appearance and weight".  

The VA examiner commented that, given the contrast between the documents predating the alleged date of the sexual assault, that were positive with a single exception, and the feedback given after the sexual assault, that was negative with a single exception, there appeared to be a change in behavior that occurred around the time that the Veteran alleged that the rape happened.  The Board notes however that she was reduced in rank in July 1969 for her failure to report for weekend duty, when she was left stranded and unable to return to duty as planned.  Other than her forced discharge, this appears to have been her primary offense in service and was before the claimed rape occurred.  According to the VA examiner "[t]his may be taken as some supportive evidence that there was a sexual assault".

Upon clinical evaluation, the Axis I diagnosis was chronic PTSD.  The VA examiner noted that the Veteran's service medical and personnel records indicate that she reported to superiors that she discussed the pregnancy with the father of her child who wanted nothing to do with them because of an impending discharge.  She said that she chose not to report the rape and attempted to cover it up because she was concerned about the effects it would have on her family and she believed she would be blamed for it.  She said she "hid it" and her personnel and medical records appear consistent with this, noting that she appeared to make efforts to camouflage her pregnancy.  Her job performance before the alleged rape merited commendation and appreciation but, after the alleged rape, she was not maintaining her appearance or completing her duties.  

The VA examiner observed that information available on the two periods before the Veteran's alleged rape and after the alleged assault was not consistent.  "Therefore, there is some basis for inferring that something occurred to change the [V]eteran's behavior and conduct." As the Veteran described the rape, and given the fact that there was some behavioral evidence of a change in her behavior before and after the time of the alleged assault, there appeared to be some supporting documentation for the occurrence of a sexual assault.  The VA examiner concluded that there was evidence to support the Veteran's allegation of a rape in service that was sufficient to produce her PTSD symtoms.  The VA examiner opined that it "is at least as likely as not, if not more likely than not, that there is a link between current symptomatology and the rape reported by the [V]eteran". 

As to whether the Veteran has PTSD related to active service, the evidence is clearly in equipoise.  The Veteran currently maintains that she was sexually assaulted in service, to which she attributes her PTSD and, while this could not be verified, her service personnel records do evidence a decline in job performance, as she indicated.  Although, as discussed in detail above, the Veteran evidently misled the military at the time of the incident, when she claimed that her pregnancy was the result of consensual sex, and was attempting to manipulate the process to stay in the military.  It is not entirely clear to the Board which version of her account to believe, and since the credibility of the Veteran is probably the most crucial factor in determining whether the uncorroborated stressor occurred, her lack of credibility does weigh against the claim.  However, the Board does not believe the Veteran to be totally incredible.  Notably, the factual account of her alleged sexual assault, as first reported in 2004, has remained remarkably consistent. 

Furthermore, VA physicians and counselors who treated the Veteran, and the recent VA examiner in January 2009, appear to have associated her psychiatric disorder with her reported military sexual trauma.  Thus, these medical opinions have probative value, and after reviewing the record, the Board finds that they are equally plausible and equally probative.  Hence, giving the Veteran the benefit of the doubt, the Board finds that the evidence is in equipoise as to whether she has PTSD that cannot be dissociated from her active service.  Accordingly, pursuant to 38 U.S.C.A. § 5107, entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted.  See 38 U.S.C.A. § 5107(b).


      ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


